          Case
           Case1:16-cv-06601-DLC-SN
                 1:16-cv-06601-DLC Document
                                    Document300
                                              299Filed
                                                   Filed
                                                       04/12/21
                                                         04/09/21Page
                                                                  Page1 of
                                                                        1 of
                                                                           22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------X
NORMA KNOPF and MICHAEL KNOPF,

                           Plaintiffs,                    Case No. 16 Civ. 6601 (DLC) (SN)
  - against -

MICHAEL PHILLIPS, PURSUIT
HOLDINGS, LLC and MICHAEL
H. SANFORD,
                                                          ORDER
                           Defendants.
----------------------------------------------X


          It is hereby

          ORDERED that plaintiff Michael Knopf, who is deceased, be terminated from this civil

action. In his place, Norma Knopf, an individual who is named as a distributee and as the

Executor in Michael Knopf’s Last Will, shall be substituted in place of Michael Knopf; and it is

further

          ORDERED that, going forward, the caption of the case will be:




                         So ordered.
                         April 12, 2021.




                                                  Page 1 of 2
        Case
         Case1:16-cv-06601-DLC-SN
               1:16-cv-06601-DLC Document
                                  Document300
                                            299Filed
                                                 Filed
                                                     04/12/21
                                                       04/09/21Page
                                                                Page2 of
                                                                      2 of
                                                                         22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------X
NORMA KNOPF, individually and as
a Distributee and the Executor Named
in Michael Knopf’s Last Will,

                          Plaintiff,                     Case No. 17 Civ. 5833 (DLC) (SN)
  - against -
                                                         Hon. Denise L. Cote
MICHAEL PHILLIPS and PURSUIT
HOLDINGS, LLC,

                           Defendants.
----------------------------------------------------X


                                           SO ORDERED:

                                           ______________________________________
                                           HON. DENISE L. COTE
                                           UNITED STATES DISTRICT JUDGE


                                           Date: April         , 2021




                                                 Page 2 of 2
